Response to Amendment
This action is responsive to amendment filed on 2/28/22.  Claims 2, 3, 9, 12 and 14 have been cancelled.  Claims 1, 4-8, 10, 11 and 13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 10, 11 and 13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 13, the limitations comprising “so that a number of the input values is made equal to a number of the input of the neural network” is indefinite because it is not clear what the number of the input of the neural network represents, or is.  To advance prosecution, the limitation is interpreted to “the input values” representing the entire “input of the neural network”.
Claims 4-8 and 10, depend from claims 1, 11 and 13 respectively, and are therefore rejected on the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scholtz (USPN. 2010/0082628) in view of Adjaoute (USPN. 2016/0086185).

Regarding claims 1, 11 and 13, Sholtz discloses, A non-transitory computer-readable storage medium having stored therein a generation program for causing a computer including a neural network to execute a process comprising, method and apparatus to: (fig. 1):
classifying, when a document is accepted (pars. 18 and 19, web documents and text documents), each of a plurality of items included in the accepted document into one of a plurality of groups by referring to a storage in which information indicative of a relationship between the plurality of items included in the document is stored (fig. 1, items 118 and 124, data items are classified, par. 24, note that each data item is processed as a bag of words, par. 26, data items are stored in hierarchy categories, par. 9, the classifying includes the provisions of the hierarchy of categories equated to indicative of relationships, par. 29); and
generating, for each of the plurality of groups, input values to the neural network based on a value or values individually associated with one or more items classified in the group (figs. 1-3, pars. 36-37, multiple data items are labeled in network), 
wherein the classifying includes
classifying one or more child items corresponding to a same parent item in a hierarchical structure into a same group  (fig. 4, data items are stored in hierarchy categories, par. 9, the classifying includes the provisions of the hierarchy of categories equated to indicative of relationships, par. 29 and data items relating to the categories “soccer” and “sports” are determined to be relevant, pars. 30-31), and
the generating includes
referring to another storage that stores the plurality of groups and one or more inputs to the neural network individually in an associated relationship with each other and still another storage that stores one or more filters to be used for generation of input values individually to the one or more inputs such that, for each of the plurality of groups, generation of the input values with respect to the one or more inputs corresponding to the group is performed from values associated with one or more child items, from among one or more items included in the hierarchical structure corresponding to the group, to a same parent item and filters to be used for values associated with the one or more child items from among the one or more filters corresponding to the group (pars. 32-33, confidence weights and the relationship to thresholds determine which category to select for group of items, and different filters are used including nearest neighbor and total number within each category, for selection of category and relevance), wherein the specific filters include at least a weighted filter (pars. 32-33, confidence weights applied to search/filter),
but does not explicitly teach a learning program updating one or more weights included in weighted averaging filters by performing machine learning on the neural network with training data including the generated input values and given output values.
However, Adjaoute teaches a learning program updating one or more weights included in weighted averaging filter by performing machine learning on the neural network with training data including the generated input values and given output values (par. 55 and 118, classification, AI supervised learning, par. 17, updates, Adjaoute).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to use AI learning for updating existing data model in Scholz (par. 33, Scholz).  One would have been motivated to enhance current existing data models with evolving systems (par. 36, evolving systems, Scholz). 
Scholz/Adjaoute combined teach, that a number of the input values is made equal to a number of the input of the neural network (par. 33, input data items are identified, in this teaching they form/represent the entire input of the neural network, Scholz, as taught by Adjaoute in par. 115 “applying the same data from the samples of the enriched-data records as an input to an apparatus for generating a neural network algorithm”).

4. Scholz/Adjaoute teach, the storage medium according to claim 1, wherein the generating further includes generating as the input values a result of product sum operation of one or more values individually associated with a given number of items from among the one or more child items and one or more weights included in the specific filters (fig. 1, pars. 33 and 35, data items, category type selected for input data items and associating/comparing with categories of the data items such as leaf nodes of the hierarchy 118, Scholz).

5.    Scholz/Adjaoute teach, the storage medium according to claim 4, wherein the given number of items are a plurality of items included adjacent each other in the hierarchical structure (fig. 1, item 118 and par. 15, hierarchy of data items categorized , Scholz).

6.    Scholz/Adjaoute teach, the storage medium according to claim 4, wherein the generating further includes specifying, where the number of the one or more child items is greater than the given number, a plurality of combinations of the given number of items different from each other from the one or more child items ((fig. 1, pars. 33 and 35, data items, category type selected for input data items based on a threshold, associating/comparing with categories of the data items such as leaf nodes of the hierarchy 118 , Scholz);
calculating, for each of the plurality of specified combinations of the given number of items, results of product sum operation of one or more values associated individually with the given number of items included in the combination and the one or more weights (pars. 32 and 33, weights and the relationship to the predefined threshold, when threshold exceeded selecting multiple data items, Scholz), and
performing generation of the input values from the calculated results (fig. 1, par. 36, selected input data items added to the corpus of labeled data items, Scholz).

7.    Scholz/Adjaoute teach, the storage medium according to claim 6, wherein the generating further includes generating a maximum value of the results of the calculation or an average value of the results of the calculation as the input value (par. 31, measure of the data items are computed using classifier 106 using desired sum, average, median or maximum, Scholz).

8.    Scholz/Adjaoute teach, the storage medium according to claim 3, wherein the generating further includes performing, where a plurality of the parent items exist for one or more items included in the hierarchical structure corresponding to each group, generation of the input values for each of the plurality of parent items (fig. 1, pars. 33 and 35, data items, category type selected for input data items and associating/comparing with categories of the data items such as leaf nodes of the hierarchy 118.  Note that higher-level and bottom up approach categorization is used for generalized vs more specific categories for selecting more items, par. 9, Scholz), and
performing weighted averaging for each of the generated input values (pars. 32-33, weighted averaging, and par. 31, measure of data items, Scholz).


10.    Scholz/Adjaoute teach, the storage medium according to claim 3, wherein the generating includes
calculating a sum total of one or more values individually associated with a given number of items from among the one or more child items, and performing generation of input values to the one or more inputs corresponding to each group based on the calculated sum total (pars. 31, 35 and 36, labeled category and items in the group, aggregation of similar data items based on hierarchy/intermediate category, Scholz).

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. See remarks below:

Applicant alleges the newly amended limitations are not taught by the prior art.
Examiner disagrees.  A plurality of filters are used in Scholz to classify document data items, including nearest neighbor and total number within each category, for selection of category and classification.  Examiner suggests claiming the “special filters” features into the claims to expedite examination, such as unique filter features.  
In addition, Scholz/Adjaoute combined teach, that a number of the input values is made equal to a number of the input of the neural network (par. 33, input data items are identified, in this teaching they form/represent the entire input of the neural network, Scholz, as taught by Adjaoute in par. 115 “applying the same data from the samples of the enriched-data records as an input to an apparatus for generating a neural network algorithm”).  Input values may take many forms including samples thrown into neural network/algorithm for analysis and improvement.   As such, all allegations are believed moot.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of data processing:

USPN. 2016/0086185 [Wingdings font/0xE0] clustering data items: par. 115 and 118
USPN. 2013/0018923* [Wingdings font/0xE0] discovery of hierarchy: pars. 19 and 24

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 3, 2022

/MARCIN R FILIPCZYK/               Primary Examiner, Art Unit 2153